Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

HARA (US 20160023356 A1) and Stagaman (US 5563684 A) are hereby cited as some pertinent prior arts. Figures 7-8 of HARA teach a carrier system provided with a wafer stage which holds a mounted wafer and is also movable along an XY plane, a chuck unit which holds the wafer from above in a non-contact manner above a predetermined position and is vertically movable, and a plurality of vertical movement pins, which can support from below the wafer held by the chuck unit on the wafer stage when the wafer stage is positioned at the predetermined position above and can also move vertically. Then, flatness of the wafer is measured by a Z position detection system, and based on the measurement results, the chuck unit and the vertical movement pins that hold (support) the wafer are independently driven. Further, Stagaman is another pertinent art which teaches an adaptive wafer modulator in a photolithography device is 
 
However, none of the above prior arts alone or in combination with other arts teaches a method for fabricating a wafer, comprising: “identifying features of a layer to be formed on a wafer, wherein the features have a tolerance for overlay errors below a threshold; moving one or more support pins based on the features; after the moving of the one or more support pins, mounting the wafer on the wafer table; and after the mounting of the wafer on the wafer table, forming the layer on the wafer” in claim 1 or “identifying a set of features in a layer to be formed on a wafer, wherein the set of features have a tolerance for overlay error below a threshold; determining a pin movement scheme for moving the set of pins such that the set of features in the layer are to be directly supported by a first subset of the set of pins; moving the set of pins based on the pin movement scheme” in claim 9 and “identifying, from the data, a set of features in the layer that benefit from direct support by the set of pins; determining, based on at least the data and the set of features, a pin movement scheme for moving the set of pins such that the set of features in the layer are to be directly above a first subset of the set of pins; moving the set of pins based on the pin movement scheme” in claim 16  in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.



For these reasons, independent claims 1, 9 and 16 are allowed.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        12/02/2021